Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 31, 2020

                                           No. 04-20-00054-CV

           IN RE STATE OF TEXAS, ex rel. Todd A. "Tadeo" Durden, County Attorney

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

       On March 25, 2020, Kinney County filed a motion asking this court to strike certain
portions of the record filed by relator. The motion is ORDERED carried with the case.

           It is so ORDERED on March 31, 2020.


                                                                        PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court




1
  This proceeding arises out of Cause No. 4845, 4863 and 4866, styled This proceeding arises out of Cause Nos.
4845, 4863, and 4866, pending in the 63rd Judicial District Court, Kinney County, Texas, the Honorable Sid L.
Harle presiding., pending in the 63rd Judicial District Court, Kinney County, Texas, the Honorable Sid L. Harle
presiding.